20-1669-cr
United States v. Rose

                                       UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 25th day of February, two thousand twenty-one.

PRESENT:
                        SUSAN L. CARNEY,
                        WILLIAM J. NARDINI,
                                     Circuit Judges,
                        LEWIS J. LIMAN,
                                     District Judge. *

_________________________________________

UNITED STATES OF AMERICA,

                        Appellee,

                                v.
                                                               No. 20-1669
GREGORY MICHAEL ROSE,

           Defendant-Appellant. †
_________________________________________




 *Judge Lewis J. Liman, of the United States District Court for the Southern District of New York, sitting by
designation.
 †   The Clerk of Court is respectfully directed to amend the official caption as set forth above.
FOR APPELLANT:                                      JOHN GLEESON, (Marisa R. Taney, Steven
                                                    Tegrar, on the brief), Debevoise & Plimpton
                                                    LLP, New York, NY.

FOR APPELLEE:                                       MICHAEL F. PERRY, Assistant United
                                                    States Attorney, for Antoinette T. Bacon,
                                                    Acting United States Attorney for the
                                                    Northern District of New York, Syracuse,
                                                    NY.

       Appeal from a judgment of the United States District Court for the Northern District
of New York (McAvoy, J.).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order dated May 20, 2020, is AFFIRMED.

       Defendant-Appellant Gregory Michael Rose appeals from the district court’s order
denying his September 2019 motion under 18 U.S.C. § 3582(c)(1)(A)(i) “for an order
reducing his 90-year sentence to time served.” Special App’x 1. The district court’s decision
rested on two alternative grounds: First, it concluded—based on the policy statement of the
United States Sentencing Commission in U.S.S.G. § 1B1.13—that only the Bureau of
Prisons had the authority to decide whether Rose’s proffered reasons for compassionate
release qualified as “extraordinary and compelling” under § 3582. Id. at 12–13, 17. Second, it
ruled that, if notwithstanding § 1B1.13 it could consider the merits of Rose’s motion, it would
nonetheless determine that he was not entitled to immediate release.

       The district court’s first ground for decision has now been rejected by our Court.
United States v. Brooker, 976 F.3d 228 (2d Cir. 2020). In Brooker, we concluded that the First
Step Act of 2018 made U.S.S.G. § 1B1.13 no longer “fully applicable” to district courts’
consideration of applications for release of prisoners under § 3582(c)(1). Id. at 235. We held,
rather, that with respect to applications brought by prisoners rather than by the Bureau of
Prisons, “the First Step Act freed district courts to consider the full slate of extraordinary
and compelling reasons that an imprisoned person might bring before them in motions for
compassionate release.” Id. at 237. Further, “[n]either Application Note 1(D), nor anything




                                                2
else in the now-outdated version of Guideline § 1B1.13, limits the district court’s discretion.”
Id.

       In light of Brooker, the government now concedes that the district court’s conclusion
about § 1B1.13 was erroneous. Brooker also renders moot much of the argument in Rose’s
opening brief, which took on the § 1B1.13 issue. Rose also, however, challenges the district
court’s alternative holding and urges that we remand for the court’s further consideration of
his motion.

       As to this holding, Rose argues that the district court mistakenly perceived its
authority as too limited even apart from Brooker. To begin, he asserts that the district court
erroneously thought that, even if it were not bound by the policy statement in the
Sentencing Guidelines, it lacked the authority to reduce his sentence below what the
applicable guideline range would be if Rose were sentenced now, after the reduction of
relevant mandatory minimum sentences. Further, he contends that the district court
misunderstood its § 3582 prerogative and thought it could not grant a motion to reduce the
length of Rose’s sentence without ordering Rose’s immediate release. For its part, the
government counters that the text of the district court’s decision reflects that the court
understood its authority and determined only, in the exercise of its discretion, that Rose’s
motion did not present an extraordinary or compelling reason for immediate release.

       When a decision is ambiguous as to whether a sentencing judge understood a relevant
aspect of sentencing law, we may remand for clarification or for resentencing. E.g., United
States v. Brown, 935 F.3d 43, 47 (2d Cir. 2019). After due consideration in Rose’s case,
however, we are not convinced that in May 2020 the experienced district judge misperceived
his broad authority to order a suitable sentence reduction on a motion under § 3582(c)(1).
See Brooker, 976 F.3d at 237; see also 18 U.S.C. § 3582(c)(1)(A) (on a showing of
“extraordinary and compelling reasons,” district courts “may reduce the term of
imprisonment . . . and may impose a term of probation or supervised release”). We affirm
the court’s order because—except with regard to the element that has since been addressed
by Brooker—we perceive in its decision no reversible error or ambiguity requiring remand.



                                               3
       In its written decision, the district court expressed concern, still, that Rose’s
approximately 90-year sentence is “too long.” Special App’x 27. It provided—
appropriately—that its denial of the motion was “without prejudice” to a future motion by
Rose for sentence reduction. Id. We expect that such a motion may be forthcoming. On
such a motion, the district court must consider the § 3553(a) factors; it may look to, but is
not bound by, the mandatory minimums that the defendant would face if being sentenced
for the first time under revised guidelines or statutes; it will again consider Rose’s record
while in prison. Its decision, however, will still be committed to its reasoned discretion
exercised under the standards imposed by § 3582(c)(1).

                                              * * *

       The order of the district court is AFFIRMED.

                                                      FOR THE COURT:

                                                      Catherine O’Hagan Wolfe, Clerk of Court




                                                4